DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020  has been entered.
3.	Claims 1, 2, 4-20 are pending. Claims 1, 2, 4-9, 18-20 are under examination on the merits. Claims  1, 4 are amended. Claims 3 is cancelled. Claims 18-20 are newly added. Claims 10-17 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
Authorization for this examiner’s amendment is given in a telephone interview with   
Kevin Raudebaugh on 01/15/2021 to amend claims 1, 2, 8-11, and 20. Claims 10-17 are rejoined. All the claims renumbered accordingly. 
Claims 1-9, 18-20 are allowable. Claims 10-17 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group I (claims 1-9) and Group II (claims  10-17), as set forth in the Office action mailed on 12/13/2019, is hereby withdrawn and claims 20-21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The application has been amended as follows:
5.1	 Claim 1 (Page 1/8,  claims dated 10/29/2020) has been replaced by –
1.	A light transmittance control film, comprising:
a matrix part comprising a copolymer and a polymer chain which is grafted to the copolymer, wherein the copolymer comprises a first polymer derived from a second monomer and a second polymer derived from a third monomer; and
a dispersed part comprising a polymer derived from a first monomer, the dispersed part being provided in the matrix part,
wherein the polymer chain is derived from the first monomer,
first light transmittance is shown while an external force is applied, and
second light transmittance which is greater than the first light transmittance is shown after the external force is removed,
wherein voids are provided between the dispersed part and the matrix part while the external force is applied, and the voids disappear after the external force is removed, and
wherein the film is transparent and colorless before applying the external force.–

5.2	 Claim 2 (Page 1/8,  claims dated 10/29/2020) has been replaced by –
2.	The light transmittance control film of claim 1, wherein the second light transmittance is about 35% to about 95% in a visible region for each wavelength of 400 nm to 700 nm at a thickness of 100 μm.–

5.3 	Claim 8 (Page 2/8,  claims dated 10/29/2020) has been replaced by –
8.	The light transmittance control film of claim 1, wherein the first monomer is represented by the following Formula 1:
[Formula 1]

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

in Formula 1, A1 and A2 are each independently a single bond, oxygen (O), -NH-, or sulfur (S), R1 is hydrogen, halogen, linear or branched alkyl group of 1 to 8 carbon atoms, or halogen-substituted linear or branched alkyl group of 1 to 8 carbon atoms, and R2, R3, and R4 are each independently hydrogen, halogen, or linear or branched alkyl group of 1 to 5 carbon atoms.–

5.4	Claim 9 (Pages 2-4/8,  claims dated 10/29/2020) has been replaced by –
9.	The light transmittance control film of claim 8, wherein the matrix part is represented by the following Formula 6A:
[Formula 6A]

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

in Formula 6A, R11 is represented by the following Formula 2B, R12, R13, and R14 are each independently hydrogen, halogen, linear or branched alkyl group of 1 to 5 carbon atoms, or substituted or unsubstituted phenyl group of 6 to 13 carbon atoms, R15 is represented by the following Formula 6B, and R16 is represented by the following Formula 6C:
[Formula 2B]

    PNG
    media_image3.png
    339
    440
    media_image3.png
    Greyscale

in Formula 2B, * means a bonded part of Formula 6A to Si, B is a single bond, or linear or branched alkyl group of 1 to 5 carbon atoms, carbonyl, ester, acetate, amide, or -S-CO- group, and R21, R22, and R23 are each independently hydrogen, halogen, or linear or branched alkyl group of 1 to 5 carbon atoms:
[Formula 6B]

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

in Formula 6B, * means a part bonded to Si in Formula 6A, A1 and A2 are each independently a single bond, oxygen (O), -NH-, or sulfur (S), B is a single bond, linear or branched alkyl group of 1 to 5 carbon atoms, carbonyl, ester, acetate, amide, or -S-CO- group, R1 is hydrogen, halogen, linear or branched alkyl group of 1 to 8 carbon atoms, or halogen-substituted linear or branched alkyl group of 1 to 8 carbon atoms, R2, R3, and R4 are each independently hydrogen, halogen, or linear or branched alkyl group of 1 to 5 carbon atoms, R21, R22, and R23 are each independently hydrogen, halogen, linear or branched alkyl group of 1 to 5 carbon atoms, or substituted or unsubstituted phenyl group of 6 to 13 carbon atoms, and m6 is an integer selected from 1 to 100:
[Formula 6C]

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

1 is hydrogen, halogen, linear or branched alkyl group of 1 to 8 carbon atoms, or halogen-substituted linear or branched alkyl group of 1 to 8 carbon atoms, R2, R3, and R4 are each independently hydrogen, halogen, or linear or branched alkyl group of 1 to 5 carbon atoms, R21, R22, and R23 are each independently hydrogen, halogen, linear or branched alkyl group of 1 to 5 carbon atoms, or substituted or unsubstituted phenyl group of 6 to 13 carbon atoms, and m7 is an integer selected from 1 to 100.–

5.5	 Claim 10 (Page 1/4,  claims dated 10/29/2020) has been replaced by –
10.	A composition for a light transmittance control film according to claim 1, comprising:
the first monomer; and
the copolymer comprising the first polymer derived from the second monomer and the second polymer derived from the third monomer,
wherein a molar ratio of the first polymer in the copolymer and the first monomer is from about 1:5 to about 1:100, and
a molar ratio of the first polymer and the second polymer in the copolymer is from about 1:4 to about 1:200.–

5.6	 Claim 11 (Page 5/8,  claims dated 10/29/2020) has been replaced by –
11.	The composition for a light transmittance control film of claim 10, wherein the first monomer is represented by the following Formula 1:
[Formula 1]

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


1 and A2 are each independently a single bond, oxygen (O), -NH-, or sulfur (S), R1 is hydrogen, halogen, linear or branched alkyl group of 1 to 8 carbon atoms, or halogen-substituted linear or branched alkyl group of 1 to 8 carbon atoms, and R2, R3, and R4 are each independently hydrogen, halogen, or linear or branched alkyl group of 1 to 5 carbon atoms.–

5.7	 Claim 20 (Pages 7-8/8, claims dated 10/29/2020) has been replaced by –
20. 	(Currently Amended) A light transmittance control film, comprising:
a matrix part comprising a copolymer and a polymer chain which is grafted to the copolymer, wherein the copolymer comprises a first polymer derived from a second monomer and a second polymer derived from a third monomer; and  
a dispersed part comprising a polymer derived from a first monomer, the dispersed part being provided in the matrix part, 
wherein the polymer chain is derived from the first monomer, 
first light transmittance is shown while an external force is applied, and 
second light transmittance which is greater than the first light transmittance is shown after the external force is removed, 
wherein the second light transmittance is 35% to 95% for each wavelength of 400 nm to 700 nm, at a thickness of 100 μm,
wherein a void is provided between the dispersed part and the matrix part while the external force is applied, and the void disappears after the external force is removed,
wherein a difference between a refractive index of the matrix part and a refractive index of the dispersed part is less than about 5%, 
wherein a maximum diameter of the dispersed part is 10 nm to 500 nm, and 
wherein an initial modulus of the dispersed part is higher than an initial modulus of the matrix part.–

Allowable Subject Matter
6.	Claims 1-2, 4-20 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
et al. (US Pub No. 2003/0175004 A1, hereinafter “”004”). 
 ”004 teaches an optical polymer nanocomposite material comprising: a host matrix (10) including a copolymer and branched hydrocarbon-based chains, and nanoparticles (11) which include a polymer consisting of monomers and are dispersed in the host matrix, wherein the copolymer includes a monomer represented by branched hydrocarbon-based chains, and the nanoparticles (11) have little or no effect on light transmission. ”004 does not expressly teach 
the copolymer comprises a first polymer derived from a second monomer and a second polymer derived from a third monomer; first light transmittance is shown while an external force is applied, and second light transmittance which is greater than the first light transmittance is shown after the external force is removed, wherein voids are provided between the dispersed part and the matrix part while the external force is applied, and the voids disappear after the external force is removed, and wherein the film is transparent and colorless before applying the external force. Therefore the instant claims are distinguished over the prior art.   

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed light transmittance control film, comprising: a matrix part comprising a copolymer and a polymer chain which is grafted to the copolymer, wherein the copolymer comprises a first polymer derived from a second monomer and a second polymer derived from a third monomer; and a dispersed part comprising a polymer derived from a first monomer, the dispersed part being provided in the matrix part, wherein the polymer chain is derived from the first monomer,
first light transmittance is shown while an external force is applied, and second light transmittance which is greater than the first light transmittance is shown after the external force is removed, wherein voids are provided between the dispersed part and the matrix part while the external force is applied, and the voids disappear after the external force is removed, and

first light transmittance is shown while an external force is applied, and  second light transmittance which is greater than the first light transmittance is shown after the external force is removed, wherein the second light transmittance is 35% to 95% for each wavelength of 400 nm to 700 nm, at a thickness of 100 μm, wherein a void is provided between the dispersed part and the matrix part while the external force is applied, and the void disappears after the external force is removed, wherein a difference between a refractive index of the matrix part and a refractive index of the dispersed part is less than about 5%, wherein a maximum diameter of the dispersed part is 10 nm to 500 nm, and wherein an initial modulus of the dispersed part is higher than an initial modulus of the matrix part.

The embodiment provides a composition for a light transmittance control film, and a light transmittance control film. According to the embodiment, the light transmittance control film includes a matrix part including a copolymer and a polymer chain which is grafted to the copolymer; and a dispersed part including a polymer derived from a first monomer, and are provided in the matrix part, wherein the polymer chain is derived from the first monomer, first light transmittance is shown while external force is applied, and second light transmittance which is greater than the first light transmittance may be shown after the external force is removed. The embodiment provide a film which may simply control light transmittance without an electrical filed, and a composition for a light transmittance control film for preparing the same.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Examiner Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
01/19/2021